Citation Nr: 0825805	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-37 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for scars of the legs 
and left wrist.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
January 1983.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefits sought on appeal.

In a July 2005 notice of disagreement and August 2005 
statement in support of claim, the appellant appeared to 
claim service connection for a rash.  As this claim has not 
been developed for appellate review, the Board refers it to 
the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. §  5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

First, the veteran claims that he has PTSD related to non-
combat stressors during service that warrant service 
connection for PTSD.  38 C.F.R. § 3.304(f).  Specifically, he 
claims that his PTSD was aggravated in service due to two 
physical altercations.  He does not allege that he was in 
combat during service.

Service connection for PTSD requires medical evidence 
diagnosing the condition under the criteria of DSM-IV in 
accordance with 38 C.F.R. § 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  38 C.F.R. § 4.125(a) (2007).  The DSM-IV criteria 
for a diagnosis of PTSD include: A) exposure to a traumatic 
event; B) the traumatic event is persistently experienced in 
one or more ways; C) persistent avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven 
symptoms; D) persistent symptoms of increased arousal are 
reflected by at least two of five symptoms; E) the duration 
of the disturbance must be more than one month; and F) the 
disturbance causes clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.  DSM-IV, Diagnostic Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007); 38 U.S.C.A. § 1154(b) 
(West 2002).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. Vet. App. 283 (1994).

The veteran's service medical records show that he was 
treated for a laceration to his left forearm and some 
abrasions sustained from flying glass in an apparent bar 
fight in September 1982.

The veteran underwent a private mental health evaluation in 
December 2002 which reflects diagnoses of generalized social 
problems and major depression.

VA medical records include an initial psychiatric assessment 
dated in March 2004 which reflects a history of domestic 
problems.  The veteran reported a history of physical 
altercations during service.  He was diagnosed with childhood 
PTSD and major depression.  An August 2004 report shows a 
diagnosis of non-combat related PTSD.  In February 2005 
record, he was diagnosed with childhood-related PTSD, 
anxiety, and depression.  It does not appear that a VA 
examiner has yet been asked to render an opinion as to 
whether the veteran's PTSD is related to his service.  
38 C.F.R. § 3.159(c)(4).  Accordingly, the Board thus finds 
that a VA examination and etiological opinion are necessary 
to determine whether any current PTSD is related to the 
veteran's service.

The veteran also claims that he has scars on his left wrist 
due to physical altercations during service.  He also claims 
that he has scars on his legs due to rashes he was treated 
for in service.

The veteran's service medical records dated in November 1981 
show complaints of a rash for three days.  He complained of a 
rash and itching on both legs.  In September 1982 he 
sustained lacerations to his forearm from flying glass in an 
apparent bar altercation.

VA medical records dated in August 2004 reflect an assessment 
of a waxing and waning lower extremity rash.  In February 
2005, the veteran was diagnosed with a chronic rash of the 
right shin.  A February 2006 medical record reflects a prior 
history for spongioform dermatitis and an assessment of a leg 
rash.  A May 2006 dermatology consultation report reflects 
complaints of a rash which began on the veteran's foot in 
1982 which was diagnosed as a fungal infection and treated.  
However, the eruption eventually spread to his leg.  The 
right leg was the main area of involvement, but occasionally 
the left leg was involved.  A biopsy was consistent with 
spondiotic dermatitis.  A physical examination revealed right 
tibia with erythematous, violaceious plaque with obvious 
excoriation and xerosis.  The assessment was probably lichen 
simplex chronicus superimposed on nummular dermatitis.  It 
does not appear that a VA examiner has yet been asked to 
render an opinion as to whether the veteran's current scars 
are related to his service.  38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board finds that a VA examination and 
etiological opinion are necessary to determine whether any 
current scars are related to the veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA PTSD 
examination.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The review should be 
indicated in the examination report.  The 
examiner should specifically state whether 
each criterion (A-F) for a diagnosis of 
PTSD pursuant to DSM-IV is met and should 
specify upon what verified in-service 
stressor the diagnosis is based.  If the 
diagnosis is based on a non-service 
stressor, the examiner should so state.  
The examiner should provide a complete 
rationale for any opinion provided.  The 
examiner should answer these opinion 
requests:

Is there clear and unmistakable 
evidence that the veteran's PTSD pre-
existed his service or is due to pre-
service trauma?

1). If so, is it at least as 
likely as not (50 percent or 
greater probability) that the 
veteran's PTSD has undergone a 
permanent increase in severity 
during or as a result of his 
service.  The examiner should 
state whether any permanent 
increase in the underlying 
pathology is due to normal 
progression of the disorder.

2) If not, is it at least as 
likely as not that any PTSD was 
incurred in or aggravated by the 
veteran's service, including the 
September 1982 altercation during 
service?

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any scars.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be noted in the examination report.  The 
examiner should provide a complete 
rationale for any opinion provided.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current scars are related to his 
service, including a left forearm 
laceration in September 1982 and treatment 
for a rash in November 1981?

3.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for 


Veterans Claims for development or other action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

